 

Case 3:21-cv-00259-MPS Document 1-1 Filed 03/01/21 Page 1 of 12

RETURN DATE: FEBRUARY 23, 2021 : SUPERIOR COURT
LUIGIO ZACCARIELLO :  J.D.OF NEW HAVEN
VS. :  ATNEW HAVEN
JUSTIN GAGNE AND ALLONS : JANUARY 29, 2021

ENTERPRISES, LLC

COMPLAINT

COUNT Las to Negligence:

1. At all times mentioned herein, the plaintiff, Luigio Zaccariello, was a resident of
Durham, Connecticut and operating a 2017 Ford bearing Connecticut registration number
K77974 in the course of his employment.

2. At all times mentioned herein, the defendant operator, Justin Gagne, was a
resident of Saint Pauls, North Carolina and operating a 2000 Peterbilt tractor trailer truck
bearing North Carolina registration number MW8419.

3. At all times mentioned herein, the defendant owner, Allons Enterprises, LLC was
a limited liability company located in Saint Pauls, North Carolina and the registered owner
of a 2000 Peterbilt bearing North Carolina registration number MW8419.

4. At all times mentioned herein, the defendant operator Justin Gagne, was operating
the 2000 Peterbilt owned by the defendant owner, Allons Enterprises, LLC, with permission
and within his general authority to do so.

5. At all times mentioned herein, Interstate 95 was a public highway partially located
in Milford, Connecticut.

6. On February 25, 2019, at approximately 11:39 p.m., the plaintiff was operating his
vehicle South on Interstate 95 in the right lane approaching Exit 36. The defendant operator,

Justin Gagne, was also operating his tractor trailer South on Interstate 95 approaching Exit

THE LAW OFFICES OF
MICHAEL W. CAHILL, LLC
43 TRUMBULL STREET NEW HAVEN, CONNECTICUT 06511 TELEPHONE: (203) 777-9900 FACSIMILE: (203) 777-8848

 
 

Case 3:21-cv-00259-MPS Document 1-1 Filed 03/01/21 Page 2 of 12

36 behind the plaintiff's vehicle and struck the plaintiffs vehicle from behind, resulting in

serious and painful injuries to the plaintiff as hereinafter set forth.

7. The collision was due to the negligence and carelessness of the defendant
operator Justin Gagne in one or more of the following ways:

(a) defendant operator was inattentive and failed to keep a proper and reasonable
lookout;

(b) defendant operator failed to keep his vehicle under proper and reasonable
control;

(c) defendant operator failed to turn either to the right or to the left so as to avoid
collision even though by reasonable and proper exercise of his faculties, he
should and would have been able to do so;

(d) defendant operator failed to apply his brakes in time to avoid collision even
though by a reasonable and proper exercise of his faculties, he should and
would have been able to do so;

(e) defendant operator failed to follow the plaintiff's vehicle at a reasonable distance
in direct violation of Connecticut General Statute 14-240.

8. As a result of the collision and the carelessness and negligence of the defendant
operator Justin Gagne the plaintiff sustained serious and painful injuries some of which may
be permanent in nature consisting of.

(a) Chipped teeth #26, #27 and #8;

(b) Non displaced left nasal bone fracture;

(c) Traumatic brain injury;

(d) Loss of consciousness;

(e) Complex tear of the posterior horn and body of medial meniscus of the left knee;
(f) Subchondrial insufficiency fracture within the posterolateral tibial plateau with

adjacent bone marrow edema of the left knee;

2

THE LAW OFFICES OF

MICHAEL W. CAHILL, LLC
43 TRUMBULL STREET NEW HAVEN, CONNECTICUT 06511 TELEPHONE: (203) 777-9900 FACSIMILE: (203) 777-8848

 
 

Case 3:21-cv-00259-MPS Document 1-1 Filed 03/01/21 Page 3 of 12

(g) Mild lateral patellar tilt of the left knee;

(h) Moderate size suprapatellar joint effusion of the left knee;
(i) Concussion;

(j) Post concussion syndrome;

(k) Chronic headaches.

(1) Lacerations and abrasions to the head and face;

(m) Right lateral upper quadrant crescent shaped scotoma of the right eye;
(n) Vertigo;
(o) Short term recall and cognitive dysfunction;
(p) Difficulty sleeping;
(q) Dizziness;
(r) Nausea;
(s) Contusion of the ribs;
(t) Sprain/strain of the cervical spine;
(u) Sprain/strain of the thoracic spine;
(v) Sprain/strain of the lumbar spine;
(w) Bilateral shoulder pain; and
(x) Radiating pain to the upper and lower extremities
9. As a direct and proximate result of plaintiff's injuries, plaintiff has incurred and will
incur expenses for medical care.
10. As a further result of plaintiff's injuries, plaintiff has endured substantial pain and

suffering, loss of sleep, severe anxiety and continual discomfort.

3

THE LAW OFFICES OF
MICHAEL W. CAHILL, LLC
43 TRUMBULL STREET NEW HAVEN, CONNECTICUT 06511 TELEPHONE: (203) 777-9900 FACSIMILE: (203) 777-8848

 
 

Case 3:21-cv-00259-MPS Document 1-1 Filed 03/01/21 Page 4 of 12

11. As a further result of plaintiff's injuries, plaintiff's physical activities and leisure
time pursuits have been impaired, interrupted and/or permanently diminished.

12. As a further result of plaintiffs injuries, plaintiff has suffered an impairment to his
earning capacity resulting in past and future lost wages.

13. As a further result of plaintiffs injuries, plaintiff has applied for, received and
continues to receive benefits from his employer pursuant to the Connecticut Workers'
Compensation Act.

COUNT II as to Recklessness- Common Law

1-5, Paragraphs 1-5 of Count I are hereby incorporated by reference and made
paragraphs 1-5 of Count II.

6. On February 25, 2019, at approximately 11:39 p.m., the plaintiff was operating his
vehicle South on Interstate 95 in the right lane approaching Exit 36. The defendant operator,
Justin Gagne, was also operating his tractor trailer South on Interstate 95 approaching Exit
36 behind the plaintiff's vehicle at a high rate of speed in a reckless and uncontrolled
manner and violently struck the plaintiff's vehicle from behind, resulting in serious and
painful injuries to the plaintiff as hereinafter set forth.

7. The collision was due to the reckless conduct of the defendant operator, Justin

Gagne, in one or more of the following ways:

(a) defendant was operating his motor vehicle at an excessive speed in direct
violation of Connecticut General Statute 14-218a;

(b) defendant operated his motor vehicle in a reckless manner having no regard for
the width, traffic use, persons, and motorists in the area in violation of
Connecticut General Statute 14-222;

(c) defendant may have fallen asleep thereby losing control of his tractor trailer;

4

THE LAW OFFICES OF

MICHAEL W. CAHILL, LLC
43 TRUMBULL STREET NEW HAVEN, CONNECTICUT 06511 TELEPHONE: (203) 777-9900 FACSIMILE: (203) 777-8848

 
 

Case 3:21-cv-00259-MPS Document 1-1 Filed 03/01/21 Page 5 of 12

(d) defendant may have been using a hand held phone in violation of Connecticut
General Statute 14-296aa;

(e) defendant may have exceeded his regulated allotted time for operating a
commercial tractor trailer pursuant to 49 C.F.R. § 395.3 thereby becoming a

danger to motorists on the road including the plaintiff.

8. As a result of the collisions and the recklessness of the defendant operator Justin
Gagne, the plaintiff sustained serious and painful injuries some of which may be permanent
in nature consisting of.

(a) Chipped teeth #26, #27 and #8;

(b) Non displaced left nasal bone fracture;

(c) Traumatic brain injury;

(d) Loss of consciousness;

(e) Complex tear of the posterior horn and body of medial meniscus of the left knee;

(f) Subchondrial insufficiency fracture within the posterolateral tibial plateau with

adjacent bone marrow edema of the left knee;

(g) Mild lateral patellar tilt of the left knee;

(h) Moderate size suprapatellar joint effusion of the left knee;

(1) Concussion;

Gj) Post concussion syndrome;

(k) Chronic headaches.

(1) Lacerations and abrasions to the head and face;

(m) Right lateral upper quadrant crescent shaped scotoma of the right eye;

(n) Vertigo;

5

THE LAW OFFICES OF
MICHAEL W. CAHILL, LLC
43 TRUMBULL STREET NEW HAVEN, CONNECTICUT 06511 TELEPHONE: (203) 777-9900 FACSIMILE: (203) 777-8848

 
 

Case 3:21-cv-00259-MPS Document 1-1 Filed 03/01/21 Page 6 of 12

(0) Short term recall and cognitive dysfunction;
(p) Difficulty sleeping;
(q) Dizziness;
(r) Nausea;
(s) Contusion of the ribs;
(t) Sprain/strain of the cervical spine;
(u) Sprain/strain of the thoracic spine;
(v) Sprain/strain of the lumbar spine;
(w) Bilateral shoulder pain; and
(x) Radiating pain to the upper and lower extremities
9. As a direct and proximate result of plaintiff's injuries, plaintiff has incurred and will
incur expenses for medical care.
10. As a further result of plaintiff's injuries, plaintiff has endured substantial pain and
suffering, loss of sleep, severe anxiety and continual discomfort.
11. As a further result of plaintiffs injuries, plaintiff's physical activities and leisure
time pursuits have been impaired, interrupted and/or permanently diminished.
12. As a further result of plaintiff's injuries, plaintiff has suffered an impairment to his
earning capacity resulting in past and future lost wages.
13. As a further result of plaintiffs injuries, plaintiff has applied for, received and
continues to receive benefits from his employer pursuant to the Connecticut Workers’

Compensation Act.

6

THE LAW OFFICES OF
MICHAEL W. CAHILL, LLC
43 TRUMBULL STREET NEW HAVEN, CONNECTICUT 06511 TELEPHONE: (203) 777-9900 FACSIMILE: (203) 777-8848

 
 

Case 3:21-cv-00259-MPS Document 1-1 Filed 03/01/21 Page 7 of 12

Count II as to Statutory Recklessness § 14-295

1-5. Paragraphs 1-5 of Count I are hereby incorporated by reference and made
paragraphs 1-5 of Count HI.

6. On February 25, 2019 at approximately 11:39 a.m., the plaintiff, Luigio Zaccariello,
was operating his 2017 Ford South on Interstate 95 approaching Exit 36. The defendant,
Justin Gagne, was also operating his 2000 Peterbilt tractor trailer truck South on Interstate
95 behind the plaintiff's vehicle proceeding at a high rate of speed in a reckless and
uncontrolled manner while the defendant knew he had not confirmed whether there were
vehicles in the immediate area and violently struck the plaintiff from behind resulting in
serious and painful injuries to the plaintiff as hereinafter set forth.

7. The collision was due to the reckless conduct of the defendant operator, Justin
Gagne, in one or more of the following ways:

(a) The defendant operator was operating his motor vehicle at an excessive speed in
direct violation of Connecticut General Statute 14-218a;

(b) The defendant operator operated his motor vehicle in a reckless manner having
no regard for the width, traffic use, persons, and motorists in the area in violation
of Connecticut General Statute 14-222;

(c) defendant operator may have fallen asleep thereby losing control of his tractor
trailer;

(d) defendant operator may have been using a hand held phone in violation of
Connecticut General Statute 14-296aa;

7
THE LAW OFFICES OF

MICHAEL W. CAHILL, LLC
43 TRUMBULL STREET NEW HAVEN, CONNECTICUT 06511 TELEPHONE: (203) 777-9900 FACSIMILE: (203) 777-8848

 
 

Case 3:21-cv-00259-MPS Document 1-1 Filed 03/01/21 Page 8 of 12

(e) defendant operator may have exceeded his regulated allotted time for operating a
commercial tractor trailer pursuant to 49 C.F.R. § 395.3 thereby becoming a
danger to motorists on the road including the plaintiff.

8. The defendant operator, Justin Gagne, knew or should have known that his conduct
consisting of driving at a high rate of speed with traffic without looking for motorists
traveling in the area would result in a high degree of risk or serious harm to others and
despite his knowledge of the risk and harm that would result given the defendant continued
to operate his vehicle in such a reckless manner.

9. The defendant operator, Justin Gagne’s conduct was in violation of Conn. Gen. Stat.
§§ 14-218a, 14-222, 14-26aa, and 49 C.F.R. § 395.3 and was committed in reckless
disregard of the existing circumstances and with conscious indifference to the safety of other
motorists and passengers.

10. The defendant operator Justin Gagne’s, above mentioned reckless conduct was in
violation of Conn. Gen. Stat. §§ 14-218a, 14-222, 14-26aa, and 49 C.F.R. § 395.3 and was a
substantial factor in causing the plaintiff's injuries as hereafter set-forth.

11. Asa result of the collision and the recklessness of the defendant operator, the

plaintiff sustained serious and painful injuries some of which may be permanent in nature

consisting of.

(a) Chipped teeth #26, #27 and #8;
(b) Non displaced left nasal bone fracture;
(c) Traumatic brain injury;

8

THE LAW OFFICES OF

MICHAEL W. CAHILL, LLC
43 TRUMBULL STREET NEW HAVEN, CONNECTICUT 06511 TELEPHONE: (203) 777-9900 FACSIMILE: (203) 777-8848

 
 

Case 3:21-cv-00259-MPS Document 1-1 Filed 03/01/21 Page 9 of 12

(d) Loss of consciousness;

(e) Complex tear of the posterior horn and body of medial meniscus of the left knee;
(f) Subchondrial insufficiency fracture within the posterolateral tibial plateau with
adjacent bone marrow edema of the left knee;

(g) Mild lateral patellar tilt of the left knee;

(h) Moderate size suprapatellar joint effusion of the left knee;

(i) Concussion;

(j) Post concussion syndrome;

(k) Chronic headaches.

(1) Lacerations and abrasions to the head and face;

(m) Right lateral upper quadrant crescent shaped scotoma of the right eye;

(n) Vertigo;

(o) Short term recall and cognitive dysfunction;

(p) Difficulty sleeping;

(q) Dizziness;

(r) Nausea;

(s) Contusion of the ribs;

(t) Sprain/strain of the cervical spine;

(u) Sprain/strain of the thoracic spine;

(v) Sprain/strain of the lumbar spine;

(w) Bilateral shoulder pain; and

(x) Radiating pain to the upper and lower extremities

9
THE LAW OFFICES OF

MICHAEL W. CAHILL, LLC
43 TRUMBULL STREET NEW HAVEN, CONNECTICUT 06511 TELEPHONE: (203) 777-9900 FACSIMILE: (203) 777-8848

 
 

Case 3:21-cv-00259-MPS Document 1-1 Filed 03/01/21 Page 10 of 12

12. As a direct and proximate result of plaintiff's injuries, plaintiff has incurred and will
incur expenses for medical care.

13. As a further result of plaintiff's injuries, plaintiff has endured substantial pain and
suffering, loss of sleep, severe anxiety and continual discomfort.

14. As a further result of plaintiff's injuries, plaintiffs physical activities and leisure
time pursuits have been impaired, interrupted and/or permanently diminished.

15. As a further result of plaintiff's injuries, plaintiff has suffered an impairment to his
earning capacity resulting in past and future lost wages.

16. As a further result of plaintiffs injuries, plaintiff has applied for, received and
continues to receive benefits from his employer pursuant to the Connecticut Workers’

Compensation Act.
17. Pursuant to Connecticut General Statute § 14-295, the defendant operator is

liable for double or treble damages as a result of his reckless conduct.

10

THE LAW OFFICES OF

MICHAEL W. CAHILL, LLC
43 TRUMBULL STREET NEW HAVEN, CONNECTICUT 06511 TELEPHONE: (203) 777-9900 FACSIMILE: (203) 777-8848

 
 

Case 3:21-cv-00259-MPS Document 1-1 Filed 03/01/21 Page 11 of 12

As to COUNT I:

WHEREFORE, the plaintiff claims:
1. Compensatory damages.

2. Any such other relief in equity or law as the Court deems appropriate.
As to COUNT II:
WHEREFORE, the plaintiff claims:

1. Punitive damages.

2. Any such other relief in equity or law as the Court deems appropriate.

As to COUNT III:

1. Double or Treble damages pursuant to § 14-295.

2. Any such other relief in equity or law as the Court deems appropriate.

FOR THE PLAINTIFF,
LUIGIO LACAN

 

0

| Y

f Nem
Michael W. Cahill

Law Offices of Michael W. Cahill
43 ‘Trumbull Street

New Haven, Connecticut 06511
(203) 777-9900

Juris No. 408084

11

THE LAW OFFICES OF
MICHAEL W. CAHILL, LLC
43 TRUMBULL STREET NEW HAVEN, CONNECTICUT 06511 TELEPHONE: (203) 777-9900 FACSIMILE: (203) 777-8848

 
Case 3:21-cv-00259-MPS Document 1-1 Filed 03/01/21 Page 12 of 12

RETURN DATE: FEBRUARY 23, 2021
LUIGIO ZACCARIELLO

VS.

JUSTIN GAGNE AND ALLONS

SUPERIOR COURT
J.D. OF NEW HAVEN
AT NEW HAVEN
JANUARY 29, 2021

 

ENTERPRISES, LLC

STATEMENT OF AMOUNT IN DEMAND
The amount, legal interest, or property in demand under this Complaint is greater

than Fifteen Thousand Dollars ($15,000.00), exclusive of interests and costs.

FOR THE PLAINTIFF,
LUIGIO ZACCARIELLO

BY j ol
Michael W. Cahill /

ee

12

THE LAW OFFICES OF
MICHAEL W. CAHILL, LLC
43 TRUMBULL STREET NEW HAVEN, CONNECTICUT 06511 TELEPHONE: (203) 777-9900 FACSIMILE: (203) 777-8848

 
